Case: 12-11763    Date Filed: 01/04/2013   Page: 1 of 5

                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11763
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:11-cv-00013-MP-GRJ



FREEMAN W. STONE,

                                                              Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (January 4, 2013)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

     The crux of this appeal is whether the Administrative Law Judge (“ALJ”),
              Case: 12-11763     Date Filed: 01/04/2013   Page: 2 of 5

in denying appellant Freeman W. Stone’s application for disability insurance

benefits and supplemental security income, 42 U.S.C. §§ 405, 1382, erred by

relying on the Medical Vocational Guidelines (“Grids”) to determine whether

appellant was disabled, rather than the testimony of a vocational expert (“VE”).

We find no error, and because substantial evidence supports the Commissioner’s

determination that appellant was not disabled at any time through the date of the

ALJ’s decision, we affirm.

      In a social security case, we review the agency’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).

Under this standard, “[i]f the [agency]’s decision is supported by substantial

evidence we must affirm, even if the proof preponderates against it.” Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      The Social Security regulations establish a five-step, “sequential” process

for determining whether a claimant is disabled. 20 C.F.R. § 416.920(a)(1).

Throughout the process, the burden is on the claimant to introduce evidence in

support of his application for benefits. Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003). If an ALJ finds a claimant disabled or not disabled at any given

step, the ALJ does not go on to the next step. 20 C.F.R. § 416.920(a)(4). At the

                                          2
              Case: 12-11763     Date Filed: 01/04/2013    Page: 3 of 5

first step, the ALJ must determine whether the claimant is currently engaged in

substantial gainful activity. Id. § 416.920(a)(4)(i), (b). At the second step, the

ALJ must determine whether the impairment or combination of impairments for

which the claimant allegedly suffers is “severe.” Id. § 416.920(a)(4)(ii), (c). At

the third step, the ALJ must decide whether the claimant’s severe impairments

meet or medically equal a listed impairment. Id. § 416.920(a)(4)(iii), (d). The

ALJ must then determine, at step four, whether the claimant has the residual

functional capacity (“RFC”) to perform his past relevant work. Id.

§ 416.920(a)(4)(iv), (e)-(f). “[RFC] is an assessment . . . of a claimant’s remaining

ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997).

      At step five, once a claimant proves that he can no longer perform his past

relevant work, “the burden shifts to the Commissioner to show the existence of

other jobs in the national economy which, given the claimant's impairments, the

claimant can perform.” Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999).

One way for the Commissioner to carry this burden is through an application of

the Grids. Id. at 1229; see 20 C.F.R. Pt. 404, subpt. P, app. 2. The Grids provide

an algorithm to determine a claimant's ability to engage in employment other than

their past work based on factors such as a person's age, education, previous

                                          3
              Case: 12-11763    Date Filed: 01/04/2013   Page: 4 of 5

employment, and maximum physical capabilities. Gibson v. Heckler, 762 F.2d
1516, 1520 (11th Cir.1985).

      Exclusive reliance on the Grids is not appropriate when the “claimant is

unable to perform a full range of work at a given residual functional level or when

a claimant has non-exertional impairments that significantly limit basic work

skills.” Phillips v. Barnhart, 357 F.3d 1232, 1242 (11th Cir. 2004); see also

Walker v. Bowen, 826 F.2d 996, 1002-1003 (11th Cir. 1987). Each variable on the

appropriate Grid must “accurately [describe] the claimant’s situation.” Walker,
826 F.2d at 1003. If either of the above conditions exists, an ALJ is required to

consult a VE. Phillips, 357 F.3d at 1242. A medical condition that can reasonably

be remedied by medication “is not disabling.” Dawkins v. Bowen, 848 F.2d 1211,

1213 (11th Cir. 1988).

      When looking specifically at non-exertional limitations, an ALJ “need only

determine whether [the] nonexertional impairments significantly limit [basic] work

skills,” which includes a wide range of work at a given work level. Phillips, 357
F.3d at 1243. If the ALJ determines that nonexertional limitations do not

significantly limit basic work skills at the assigned work level, the ALJ may rely

on the Grids to determine if a claimant is disabled; otherwise, the ALJ must

consult a VE. Id.

                                         4
              Case: 12-11763    Date Filed: 01/04/2013   Page: 5 of 5

      Appellant challenges the ALJ’s reliance, at step five, on the Grids to

determine that he was not disabled. The ALJ considered the medical evidence on

appellant’s non-exertional limitations. He ultimately determined that appellant

could perform basic work activities in a regular work setting, “without significant

interference from his non-exertional limitations.” The ALJ also found that his

non-exertional limitations were manageable with conservative medical care and

medications. These finding were supported by medical testimony and other

evidence. Accordingly, the ALJ was justified in relying solely on the Grids.

      AFFIRMED.




                                         5